VAN HOOMISSEN, J.,
dissenting.
Steven McCluskey, age 13, appeals from an order of the juvenile court finding him to be within the court’s delinquency jurisdiction. ORS 419.476(1)(a).1 The issue is whether Steven’s inculpatory statements to the police and to his father should have been received in evidence during the adjudicative phase of his juvenile court hearing. We review de novo. ORS 419.561(4).
When Steven ran away from home, his father reported that fact to the police. Later, father informed the police that Steven was at the bus depot. The police arrived *582at the depot about midnight, and they found father with Steven in the depot security office. Father informed them that Steven was beyond his control, that he had been arrested for shoplifting earlier in the day and that he had some knives in his backpack. The police searched the backpack and found three bottles of alcohol and about seven dollars in pennies. Father then asked them to transport Steven to juvenile detention, because he feared his son would run away again if returned home.
Steven was transported to juvenile detention about 12:26 a.m. There the police questioned him about a burglary without first advising him of his Miranda rights.2 Steven made incriminating statements indicating that he was involved in the burglary. The police then advised Steven of his Miranda rights and continued their interrogation. Father was present when the Miranda warnings were given, and he heard Steven give the police details of the burglary. He had no independent knowledge of the burglary.
The police then left the room, leaving father and son behind in detention. Within minutes they had a conversation, during which father asked Steven about the burglary. When asked at the hearing what Steven had told him about the burglary, father testified:
“A: Just told me that they had gone into a house and that they had taken a few things. I wanted to know where the house was. I asked him why he had done it and he didn’t seem real clear on why he had done it other than they needed the money and it was just they did it.”
About 1:17 a.m., the police took Steven to the burglary scene. They continued to interrogate him, and he made more inculpatory statements.
Steven’s attorney moved to suppress the statements to the police and to father. The juvenile court denied that motion. Without waiving objection, the attorney then stipulated to the police report, which was received in evidence. The court thereupon found that Steven was within its delinquency jurisdiction. ORS 419.476(l)(a).
*583The state now concedes that the juvenile court erred in denying suppression of the statements made to the police. It contends, however, that the statement Steven made to his father is nevertheless admissible and that the statement, when considered with the stipulated evidence, established beyond a reasonable doubt that Steven committed the burglary and that he is, therefore, within the juvenile court’s delinquency jurisdiction.
The issue is whether father was acting on his own, independently of the police. State v. Lowry, 37 Or App 641, 588 P2d 623 (1978), rev den 285 Or 195 (1979). If he was, the exclusionary rule would not apply. Burdeau v. McDowell, 256 US 465, 41 S Ct 574, 65 L Ed 1048 (1921). The rule applies if the police were directly or indirectly involved to a sufficient extent in initiating, planning, controlling or supporting the father’s activities. State v. Lowry, supra.
I conclude that father was not acting on his own, independently of the police, and that the police were directly or indirectly involved to a sufficient extent in supporting father’s activities that the exclusionary rule applies to Steven’s statements to his father.3 First, from the initial encounter at the bus station, the police exhibited eagerness to aid father. When father told them about the knives in Steven’s backpack and about the arrest for shoplifting earlier in the day, the police searched Steven’s backpack and questioned him about his activities. When father asked the police to take Steven to juvenile detention because he could not control him, they did so. Second, father learned of the burglary from the police. But for that, and the illegally obtained statements, father would not have sought and obtained the inculpatory statement that the state relies on to prove its burglary case against Steven. Third, the police left father and Steven together within the coercive confines of juvenile detention just minutes after Steven had made two tainted statements. Fourth, father *584signed a petition asking the juvenile court to assume delinquency jurisdiction over Steven on account of the burglary rather than jurisdiction based upon his status as an uncontrollable, endangered or runaway child. ORS 419.476(1) (b) - (c), (e) - (f).
The majority finds it persuasive that the police already had obtained a statement from Steven and therefore “had no need to enlist the aid of his father to obtain a confession.” The evidence does not support such a conclusion. The police had every reason to know that the statements they had obtained from Steven were inadmissible. That conclusion was so patent that the state conceded error on the issue in this court. Immediately thereafter, the police left father and Steven together within the coercive confines of juvenile detention where father commenced interrogating him about the burglary. To countenance this result is to permit the police to do indirectly what they could not do directly because of their failure to advise Steven of his Miranda rights.
Because the police were so directly involved in supporting father’s activities, the exclusionary rule requires suppression of the statement to father. Absent evidence of the statements to the police and to father, the record here is insufficient to support the juvenile court’s jurisdictional finding.4
Buttler, J., joins in this dissent.

 ORS 419.476 provides:
“(1) The juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:
“(a) Who has committed an act * * * which if done by an adult would constitute a violation, of a law *** of*** a state * * *.
:< ****%>>


 See In Re Gault, 387 US 1, 87 S Ct 1428, 18 L Ed 2d 527 (1967).


 State v. Mendacino, 288 Or 231, 603 P2d 1376 (1979); State v. Keller, 240 Or 442, 402 P2d 521 (1965); State v. Ely, 237 Or 329, 332, 390 P2d 348 (1964); State v. Paz, 31 Or App 851, 873-74, 572 P2d 1036 (1977); State v. Garrison, 16 Or App 588, 519 P2d 1295, rev den (1974); accord State v. Allies,_Mont_, 621 P2d 1080 (1980).


 That the state has failed to establish jurisdiction on the basis of delinquency certainly does not imply that the juvenile court could not find jurisdiction on some other basis and pursuant to a new petition. See, e.g., ORS 419.476(1)(b) (beyond control of parents); ORS 419.476(1) (c) (behavior, condition or circumstances); ORS 419.476(1)(e) (care, guidance and protection necessary for well-being); ORS 419.476(1)(f) (runaway). After finding that it has jurisdiction on any basis, the juvenile court would be empowered to enter the identical dispositional order entered here, thus meeting the needs of the child, family and society.